Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted was filed along with the mailing date of the application on May 27, 2021 and also filed on September 01, 2021 after the mailing date of the application.  The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation

3.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation, “logic”(claims 1-3) use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Because the claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure 

A review of the specification shows Para-44 describe the corresponding structure for claim limitation “logic” which discloses, “the processes described herein are illustrated as a collection of blocks in a logical flow graph, which represent a sequence of operations that can be implemented in hardware, software, firmware, or a combination thereof (referred to herein as “logic”)”. 

If applicants do not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicants may:

(1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or

(2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections

4.	Claims 1-4, and 7-11 are objected to because of the following informalities:  
	Claim limitation, “control” only does not mean anything. Claim limitation should be related to either in subjective form, object name or functional form. Only the “control” does not mean anything. Therefore, applicants are advised to change the phrase “control” with “controller”, or any other subjective form, i.e, “control circuit”.

Appropriate correction is required.

Double Patenting

5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. 

6.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 11,033,809 B2. Although the claim at issue is not identical, they are not patentably distinct from each other because except for minor wording and insignificant changes in terminology, each and every limitation of claims 1-20 of U.S. Patent No. US 11,033,809 B2 reads on the corresponding limitation of claims 1-20 of the current application 17/303,391. Both the current application and published patent disclose an activation of handheld motion control device.

Comparing claims of the current application and claims 1-20 of the U.S. Patent No. US 11,033,809 B2 is given below:- 

17/303,391,432
US 11,033,809 B2
Claim 1: A handheld controller comprising:
one or more processors;
a motion sensor configured to provide, to the one or more processors, motion sensor data 
a housing including a control that is configured to be used by a finger;
a sensor associated with the control and configured to provide, to the one or more processors, sensor data indicative of the finger contacting a surface of the control; and
logic configured to:
determine that the finger is contacting the surface of the control based at least in part on the sensor data;
activate a motion control feature of the handheld controller based at least in part on determining that the finger is contacting the surface of the control, wherein activating the motion control feature causes the handheld controller to provide the motion sensor data to an application for controlling an aspect of the application;
determine that the finger has ceased contacting the surface of the control based at least in part on the sensor data; and
deactivate the motion control feature based at least in part on
.



Claim 1: A handheld controller comprising: 
one or more processors; 
a motion sensor configured to provide, to the one or more processors, motion sensor data 
a housing having a front surface; 
a joystick disposed on the front surface of the housing and configured to be actuated by a thumb moving the joystick from a first position to a second position; 
a touch sensor associated with the joystick and configured to provide, to the one or more processors, touch sensor data indicative of a proximity of the thumb relative to a distal surface of the joystick; and logic configured to: 
receive the touch sensor data; determine a first digitized proximity value based at least in part on the touch sensor data; determine, that the first digitized proximity value exceeds a threshold value indicative of the thumb contacting the distal surface of the joystick; receive the motion sensor data; determine, based at least in part on the motion sensor data, that the handheld controller has moved; send, based at least in part on determining that the first digitized proximity value exceeds the threshold value, the motion sensor data to an application as application input to control an aspect of the application; 


Claim 2 corresponds to claims 4 and 12 of US Patent No. US 11,033,809 B2;

Claim 3 corresponds to claims 4 and 5 of US Patent No. US 11,033,809 B2;

Claim 4 corresponds to part of claim 1 of US Patent No. US 11,033,809 B2;

Claim 5 corresponds to claim 7 of US Patent No. US 11,033,809 B2;

Claim 6 corresponds to part of claim 1 of US Patent No. US 11,033,809 B2;

Claims 7-12 and 13-20 are sets of claim where claims 7 and 13 are independent claims similar to sets of claims 1-6.
Claim Rejections - 35 USC § 103

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



10.	Claims 1, 4-7, 10-13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li(US 2017/0123516 A1) in view of Lee(US 2014/0132524 A1).

Regarding claim 1, Li teaches a handheld controller(multi-surface controller) comprising:
 
one or more processors(processor system 2602, fig.26, Para-211);
a motion sensor(motion sensors 2618, fig.26) configured to provide, to the one or more processors, motion sensor data indicative of movement of the handheld controller(Para-141, 219);

    PNG
    media_image1.png
    530
    524
    media_image1.png
    Greyscale

Fig.8

a housing(housing 101, fig.1, Para-57) including a control (controller 100) that is configured to be used by a finger (thumb 902, index finger 903, middle finger 904, ring finger 905, little finger 906, Para-104);

a sensor(touch pad 105-107, high resolution touch sensor, Para-62, 69) associated with the control(controller 100) and configured to provide, to the one or more processors, sensor data indicative of the finger contacting a surface of the control (Para-62, 68, 69, 107); and 

logic(processor) configured to:

determine that the finger is contacting the surface of the control based at least in part on the sensor data(Para-63, 87, 102, 107, 141); 

(Para-87, 141, 142)(Para-87: the light 502 may indicate whether the controller 100 is active or inactive. For example, when no activity is detected by the controller 100 within a time threshold (e.g., 30 seconds, 1 minute, 2 minutes, 5 minutes, etc.), the controller 100 may automatically go into an idle mode or a sleep mode, with the light 502 turned off. In at least one embodiment, the idle mode and the sleep mode are distinct from one another. The idle mode is activated when the controller 100 is inactive for a short period of time (for example, 30 seconds, 1 minute). In the idle mode the cursor may disappear from the display. In an embodiment, a movement of the controller 100, a touch on any of the touch pads, or a click on any of the buttons may bring the controller 100 out of the idle mode, with the light 502 turned back on and the cursor showing up on the display), wherein activating the motion control feature causes the handheld controller to provide the motion sensor data to an application for controlling an aspect of the application (Para-141, 144-145); 

Nevertheless, Li is not found to teach expressly the handheld controller comprising: the logic configured to: determine that the finger has ceased contacting the surface of the control based at least in part on the sensor data; and 

However, Lee teaches an intelligent input device(input device 30, fig.12, also Para-59), comprising:

a logic(Para-59) configured to:
 
determine that the finger has ceased contacting the surface of the control based at least in part on the sensor data(Para-148, 150); and

deactivate the motion control feature(swinging control mode) based at least in part on determining that the finger has ceased contacting the surface of the control(input device 30, fig.12), wherein deactivating the motion control feature causes the handheld controller to stop providing the motion sensor data to the application for controlling the aspect of the application(Para-150).
 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified Li with the teaching of Lee to include the 

Regarding claim 4, Li as modified by Lee teaches the handheld controller of claim 1, wherein the control comprises a joystick(thumb button  105, fig.1, Para-61, Li; Para-59, Lee).

Regarding claim 5, Li as modified by Lee teaches the handheld controller of claim 4, wherein the sensor is mounted underneath the surface of the joystick(fig.1, Li).

Regarding claim 6, Li as modified by Lee teaches the handheld controller of claim 1, wherein the motion sensor comprises at least one of a gyroscope or an accelerometer(Para-141, Li; Para-59, Lee).

Claim 7 is rejected for the same reason as mentioned in the rejection of claim 1, since both claims recite identical claim limitations but in different formats. 

claim 10, Li as modified by Lee teaches the method of claim 7, wherein the control comprises a trackpad(touch pad, Li; track pad, Para-59, Lee)(touch pad is also a  track pad).

Regarding claim 11, Li as modified by Lee teaches the method of claim 7, wherein the control comprises a movable control (Para-61, Li)(joystick is a movable control).

Claim 12 is rejected for the same reason as mentioned in the rejection of claim 6, since both claims recite identical claim limitations but in different formats. 

Claim 13 is rejected for the same reason as mentioned in the rejection of claim 1, since both claims recite identical claim limitations except for minor wording and insignificant change is terminology. 

Claim 16 is rejected for the same reason as mentioned in the rejection of claim 10, since both claims recite identical claim limitations but in different formats.

Claim 17 is rejected for the same reason as mentioned in the rejection of claim 11, since both claims recite identical claim limitations but in different formats. 
claim 18, Li as modified by Lee teaches the method of claim 17, wherein the movable control comprises a joystick (Para-61, Li)(joystick is a movable control).

Regarding claim 19, Li as modified by Lee teaches the method of claim 17, wherein the application comprises a video game (game mode, Para-61, Li).

Regarding claim 20, Li as modified by Lee teaches the handheld controller of claim 13, wherein the motion sensor comprises at least one of a gyroscope or an accelerometer(Para-141, Li; Para-59, Lee).

11.	Claims 2, 8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Li(US 2017/0123516 A1) in view of Lee(US 2014/01 32524 A1) and further in view of Rogoza et al.(US 2017/0189802 A1) (herein after Rogoza).

Regarding claim 2, Li as modified by Lee teaches the handheld controller of claim 1, wherein:

the sensor comprises touch sensor(touch pad 105-107, high resolution touch sensor, Para-62, 69, Li; capacitive touch-sensitive surface, Para-54, Lee);

(touch pad 105-107, high resolution touch sensor, Para-62, 69, Li; capacitive touch-sensitive surface, Para-54, Lee);

the aspect of the application comprises at least one of:

movement of a cursor of the application(cursor, Para-134, Li);

movement of a virtual camera of the application, wherein movement of the virtual camera changes a scene that is presented on a display; or 

movement of a virtual object of the application(multi-media content, Para-145, 286, Li; icons, figs.11A-11E, Para-132, Lee),  and
the logic is further configured to, prior to deactivating the motion control feature: 

determine, based at least in part on the touch sensor data, that the finger has ceased contacting the surface of the control(Para-148, 150, Lee). 

Nevertheless, Li as modified by Lee is not found to teach expressly the handheld controller, wherein the logic is further configured to: determine, based at least in part on the touch sensor data, that the finger has ceased contacting the surface of the control and remains spaced a distance from the surface of the control that is less than a threshold distance; and adjust an amount of at least one of the movement 

However, Rogoza teach a handheld controller, wherein the logic is further configured to, prior to deactivating the motion control feature: 

determine, based at least in part on the touch sensor data(capacitive touch sensor data from thumb sensor 122), that the finger has ceased contacting the surface of the control(thumbstick 114, fig.2B) and remains spaced a distance from the surface of the control that is less than a threshold distance(thumbs-up gesture, within a selected distance, Para-22); and
 adjust an amount of at least one of the movement of the cursor, the movement of the virtual camera or the movement of the virtual object based at least in part on the distance the finger is spaced from the movable control(Para-20: The presence of a gesture can be a signal to the VR system to initiate a command or to include the gesture in a corresponding apparition or avatar).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified Li further with the teaching of Rogoza to 

Claim 8 is rejected for the same reason as mentioned in the rejection of claim 2, since both claims recite identical claim limitations but in different formats. 

Claim 14 is rejected for the same reason as mentioned in the rejection of claim 2, since both claims recite identical claim limitations except for minor wording and insignificant change in terminology. 

12.	Claims 3, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Li(US 2017/0123516 A1) in view of Lee(US 2014/01 32524 A1) and further in view of Larsen et al.(US 2013/0100021 A1) (herein after Larsen).

Regarding claim 3, Li as modified by Lee teaches the handheld controller of claim 1, wherein the aspect of the application comprises at least one of:

movement of a cursor of the application(cursor, Para-134, Li);



movement of a virtual object of the application(multi-media content, Para-145, 286, Li; icons, figs.11A-11E, Para-132, Lee),  

Nevertheless, Li as modified by Lee is not found to teach expressly the handheld controller, wherein the handheld controller further comprising: a pressure sensor associated with the control and configured to provide, to the one or more processors, force data indicative of an amount of force of a press of the control, and the logic is further configured to: determine, based at least in part on the force data, the amount of force of the press of the control; and adjust an amount of at least one of the movement of the cursor, the movement of the virtual camera or the movement of the virtual object based at least in part on the value.


However, Larsen teaches a pressure sensor(strain gauge 425, figs.4A&4B, Para-48) associated with the control and configured to provide, to the one or more processors, force data indicative of an amount of force of a press of the control (pressure level, Para 69-71, 74),

wherein the logic is further configured to:
(pressure level, Para 69-71, 74); and

adjust an amount of at least one of the movement of the cursor, the movement of the virtual camera or the movement of the virtual object based at least in part on the amount of force of the press of the control(avatar change, Para-69, 73).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified Li further with the teaching of Larsen to include the feature in order to detect a finger(usually thumb) of a user hovering above a control stick and contacting the control stick and also to detect the amount of force applied to the stick by the user.

Claim 9 is rejected for the same reason as mentioned in the rejection of claim 3, since both claims recite identical claim limitations but in different formats. 

Claim 15 is rejected for the same reason as mentioned in the rejection of claim 3, since both claims recite identical claim limitations except for minor wording and insignificant change in terminology. 
Examiner Note


13.	The Examiner cites particular figures, paragraphs, columns and line numbers in the references, as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicants fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the references or as disclosed by the Examiner.

Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD SAIFUL A SIDDIQUI whose telephone number is (571)270-1530. The examiner can normally be reached Mon-Fri: 9:00AM - 5:30PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD SAIFUL A SIDDIQUI/Primary Examiner, Art Unit 2692